Felton, Chief Judge.
The main question in this case is controlled by the Supreme Court’s answer to a certified question in this case. See Guess v. Liberty Mutual Ins. Co., 219 Ga. 581 (134 SE2d 783). Counsel for the employee concedes that the employee is not entitled to compensation beyond the time at which the employer requested a hearing on a change in condition. It follows, therefore, under the ruling of the Supreme Court and the above concession that the employee is entitled to an award in this case from the date of the cessation of payments to the date that the employer requested a hearing on a change in condition.

Judgment reversed with direction.


Eberhardt and Bussell, JJ., concur.